Title: General Orders, 14 September 1778
From: Washington, George
To: 


          
            Head-Quarters W. Plains Monday Septr 14th 1778.
            Parole St Augustine—C. Signs Salem. Sandown.
            
          
          The Consumption of Ammunition in this Army considering there has been no Action nor any
            extraordinary weather to injure Cartridges in good tents, has for the two last Months
            been beyond description; but this is not to be wondered at when the Camp is continually
            disturbed both within it’s own limits and Vicinity by a disorderly firing—So many orders
            have been given to correct this Abuse, and induce the Exertions of the Officers to
            prevent it, punish delinquents and make their men attentive to preserving their
            Ammunition, that it gives the General real Pain to be compell’d to a further Repetition;
            but finding himself hitherto disappointed he positively requires that Officers
            Commanding Companies will in future keep an exact account of the Cartridges delivered
            their men, charging six pence for every Cartridge which cannot be satisfactorily
            accounted for besides administring Corporal Punishment for neglect and disobedience.
            This order is to be regularly read to the men once a Week in Presence of a Commissioned
            Officer to obviate every Plea of Ignorance.
          At a General Court Martial in Maxwell’s Brigade Septr 4th 1778—Coll Shreve President,
            Captn Mitchel of the 4th New Jersey Regiment was tried for willfully disobeying
            positive, Express written Orders on the night of the first of September. The Court are
            unanimously of opinion the Charge is not supported, but that he behaved like a careful,
            vigilant, active Officer and do therefore acquit him with honor.
          At the same Court Septr 5th Capt. Burroughs of late Forman’s Regiment was tried for
            disobeying positive written General Orders on the night of the 2nd of September and
            persisting in the same: The Court likewise acquit him of the Charges with honor.
          His Excellency the Commander in Chief confirms the Opinion of the Court.
          At a General Court-Martial in Nixon’s Brigade September the 12th—1778—Lieutt Coll
            Loring President Captn Daniels of Coll Nixon’s Regiment was tried for Inattention to his
            duty while under Arms—The Court are of opinion that the
            Charge is not supported and that he be acquitted with honor. The Commander in Chief
            confirms the Opinion of the Court.
          After orders September 14th 1778.
          At a General Court Martial held in the Highlands January the 13th 1778—by order of
            Major Genl Putnam whereof Coll Henry Sherburne was President—Matthias Colbhart of Rye in
            the State of New-York was tried for holding a Correspondence with the Enemy of the  United States, living as a Spy among the Continental Troops and
            inlisting and persuading them to desert to the British Army, found guilty of the whole
            Charge alledg’d against him and in particular of a breach of the 19th Article of the
            13th section of the Articles of War and therefore
            sentenced to be punished with Death—by hanging him by the Neck until he is dead.
          Which Sentence was approved of by Major General Putnam. His Excellency the Commander in
            Chief orders him to be executed tomorrow morning nine ô Clock on Gallows Hill.
        